Name: Council Regulation (EU) NoÃ 1270/2013 of 15Ã November 2013 on the allocation of fishing opportunities under the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: nan

 7.12.2013 EN Official Journal of the European Union L 328/40 COUNCIL REGULATION (EU) No 1270/2013 of 15 November 2013 on the allocation of fishing opportunities under the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 May 2006, the Council approved the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (1) (hereinafter referred to as the Partnership Agreement) by adopting Regulation (EC) No 764/2006 (2). (2) The Union has negotiated with the Kingdom of Morocco a new Protocol to the Partnership Agreement which grants European Union vessels fishing opportunities in the waters falling within the sovereignty or jurisdiction of the Kingdom of Morocco as regards fishing. The new Protocol was initialled on 24 July 2013. (3) On 15 November 2013, the Council adopted Decision 2013/1270/EU (3) on the signature of the new Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period of application of the new Protocol. (5) In accordance with Article 10(1) of Council Regulation (EC) No 1006/2008 (4), if it transpires that the fishing opportunities allocated to the Union by virtue of the new Protocol are not fully exhausted, the Commission will inform the Member States thereof. If no reply is received within a time limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. The deadline should be set by the Council. (6) This Regulation should apply from the entry into force of the new Protocol. (7) In view of the urgency of the matter, it is important to apply an exception to the eight-week period referred to in Article 4 of Protocol No 1 on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol between the European Union and the Kingdom of Morocco setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Union and the Kingdom of Morocco (hereinafter referred to as the Protocol) shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Small-scale fishing/north, pelagic species Seiners < 100 GT Spain 20 Small-scale fishing in the north Bottom longliners, < 40 GT Spain 25 Portugal 7 Bottom longliners,  ¥ 40 GT< 150 GT Portugal 3 Small-scale fishing in the south Rod and pole < 80 GT Spain 10 Demersal fishing Bottom longliners Spain 7 Portugal 4 Trawlers Spain 5 Italy 0 Tuna fishing Pole-and-line vessels Spain 23 France 4 Industrial fishing for pelagic species 80 000 tonnes per year With a maximum of 10 000 tonnes per month for the whole of the fleet, except for August till October, for which the monthly ceiling is 15 000 tonnes Distribution of vessels authorised to fish: 10 vessels of more than 3 000 GT 3 vessels of between 150 and 3 000 GT 5 vessels of less than 150 GT Germany 6 467 t Lithuania 20 693 t Latvia 11 640 t Netherlands 24 567 t Ireland 2 917 t Poland 4 525 t United Kingdom 4 525 t Spain 467 t Portugal 1 555 t France 2 644 t 2. Regulation (EC) No 1006/2008 shall apply notwithstanding the Partnership Agreement. 3. If the applications for fishing authorisations from the Member States referred to in the first paragraph do not cover all the fishing opportunities set by the Protocol, the Commission may take into consideration applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not fully exhausting the fishing opportunities granted to them, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at ten working days from the date on which the Commission informs them that the fishing opportunities are not fully exhausted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2013. For the Council The President R. Ã ADÃ ½IUS (1) OJ L 141, 29.5.2006, p. 4. (2) Council Regulation (EC) No 764/2006 of 22 May 2006 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Kingdom of Morocco (OJ L 141, 29.5.2006, p. 1). (3) See page 40 of the present Official Journal. (4) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulation (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).